[Cite as State v. Estes, 2015-Ohio-3835.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2015-02-009

                                                  :             OPINION
    - vs -                                                       9/21/2015
                                                  :

JOSHUA P. ESTES,                                  :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                           Case No. 11 CR 10806



Martin P. Votel, Preble County Prosecuting Attorney, Kathryn M. West, Preble County
Courthouse, 101 East Main Street, Eaton, Ohio 45320, for plaintiff-appellee

Joshua P. Estes, #A666506, Warren Correctional Institution, P.O. Box 120, Lebanon, Ohio
45036, defendant-appellant, pro se



        PIPER, P.J.

        {¶ 1} Defendant-appellant, Joshua Estes, appeals his 20-year sentence in the Preble

County Court of Common Pleas for voluntary manslaughter and other related crimes.

        {¶ 2} In 2011, Estes stabbed Terence Grigg to death and set fire to Grigg's house to

cover the crime. Grigg's body was burned as a result of the fire. Estes later admitted his

crimes to police, and he was charged with murder, aggravated arson, tampering with
                                                                                 Preble CA2015-02-009

evidence, and gross abuse of a corpse. Estes entered a guilty plea to a reduced charge of

voluntary manslaughter, as well as to the original charges of aggravated arson, tampering

with evidence, and gross abuse of a corpse. The trial court sentenced Estes to an agreed

sentence of 20 years as part of the plea bargain reached between the state and Estes.

        {¶ 3} Estes appealed his convictions and sentence, claiming that the trial court failed

to merge the charges as allied offenses.                This court affirmed Estes' convictions and

sentence, finding that none of the crimes were allied offenses of similar import. State v.

Estes, 12th Dist. Preble No. CA2013-04-001, 2014-Ohio-767. Estes then filed a "Motion to

Correct Void and/or Incomplete Judgement" in the trial court. Estes argued that the trial

court's judgment entry of conviction was ambiguous and that the entry failed to specify the

crimes for which he had been convicted. The trial court denied Estes' motion, finding that its

judgment entry clearly listed the offenses for which Estes pled guilty and had been convicted.

        {¶ 4} Estes now appeals the trial court's decision, raising a single assignment of

error. However, Estes does not argue that the trial court's entry was ambiguous, and instead

argues that the trial court erred in ordering him to serve time on the charges that did not

include mandatory prison time.

        {¶ 5} We find that Estes' argument is barred by res judicata, and that Estes is not
                                        1
permitted to appeal his agreed sentence. According to the doctrine of res judicata, a final

judgment of conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding except a direct appeal from judgment, any defense or

any claimed lack of due process that was raised or could have been raised by the defendant

at the trial, which resulted in that judgment or conviction, or on an appeal from that judgment.

State v. Wagers, 12th Dist. Preble No. CA2011-08-007, 2012-Ohio-2258, ¶ 10.


1. Even if this court were to ignore the procedural issues, Estes' argument lacks legal merit because the trial
court has discretion to sentence a defendant even when a prison term is not mandated by statute.

                                                     -2-
                                                                               Preble CA2015-02-009

        {¶ 6} The record is clear that Estes was represented by counsel at the trial and

appellate phase. However, Estes never argued to the trial court that it erred in sentencing

him on charges that did not carry mandatory prison time. Nor did Estes argue on appeal that

his sentence was invalid because of the nonmandatory nature of the sentence. On appeal,

the only issue Estes raised was in regard to allied offenses, so that his current argument

regarding the nonmandatory nature of his sentence is barred by res judicata.

        {¶ 7} Moreover, the record is clear that the state and Estes agreed to a 20-year

sentence as part of the plea negotiations. An agreed-upon sentence may not be appealed if

both the defendant and the state agree to the sentence, the trial court imposes the agreed

sentence, and the sentence is authorized by law. State v. Underwood, 124 Ohio St. 3d 365,

2010-Ohio-1, ¶ 16; R.C. 2953.08(D)(1).

        {¶ 8} All three conditions set forth in Underwood are present in the current case. The

state and Estes agreed to the 20-year sentence, such was imposed by the trial court, and

each of the sentences were within the statutory range for the felonies committed by Estes.

As such, Estes is not permitted to argue on appeal that he should not have received prison

time for some of his crimes when he clearly agreed to the aggregate prison sentence as part

of his plea.2

        {¶ 9} Having found that Estes' appeal is barred by res judicata and that he cannot

appeal the nonmandatory nature of his sentence, Estes' single assignment of error is

overruled.

        {¶ 10} Judgment affirmed.


        RINGLAND and M. POWELL, JJ., concur.



2. The Underwood court held that an appellant can argue that an agreed sentence is invalid if the challenge
raises an allied offense argument. 2010-Ohio-1. For this reason, Estes' prior appeal was valid.

                                                   -3-